DETAILED ACTION
This action is responsive to claims filed 4 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were pending in the previous Office action mailed 3 August 2020.
Claims 2, 11 and 14 have been canceled and claims 1, 3, 5, 9-10, 12-13 and 15-17 have been amended.
Claims 1, 3-10, 12-13 and 15-20 remain pending for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 12-13 and 15-20 have been considered but are moot in view of the Examiner’s Amendment provided below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with Sasha Vujcic (Reg. No. 76485) on 23 February 2021 and Joseph Ziebert (Reg. No. 35421) on 14 June 2021.

The application has been amended as follows: 

1. (Currently Amended) A method comprising: 
processing a topology to generate a ranked list of nodes in a network, with each node ranked proportional, wherein the centrality is inversely proportional to an average length of at least (a) a first shortest path between the node and another node and (b) a second shortest path between the node and a second other node; 
selecting a set of pivotal nodes from highest ranked nodes of the ranked list of nodes;
determining one or more pivotal nodes from the set of pivotal nodes to be utilized in transmitting network traffic from a first host to a second host; 
generating a routing path between the first host and the second host that comprises the determined one or more pivotal nodes by: 
identifying a first shortest path between the first host and a first pivotal node of the determined one or more pivotal nodes, wherein the shortest path between the first host and the first pivotal node is a path in the topology which comprises a minimum number of nodes, and 

deploying the routing path to the network.  

2. (Canceled).  

3. (Previously Presented) The method of claim 1 further comprising: 
based on determining that there are multiple paths between the first host and the first pivotal node which qualify as the shortest path, selecting a path from the multiple paths based on at least one of random selection and performance metrics associated with each of the multiple paths.  

4. (Currently Amended) The method of claim 1, wherein determining the one or more pivotal nodes from the set of pivotal nodes to be utilized in transmitting the 
providing, as an input to a machine learning model, identifiers for the first host and the second host, a current amount of network traffic between the first host and the second host, and an additional amount of network traffic to be transmitted between the first host and the second host; 
receiving, as output from the machine learning model, a weight for each of the set of pivotal nodes and combinations of the pivotal nodes; and 
selecting the one or more pivotal nodes based, at least in part, on the weights.  

5. (Previously Presented) The method of claim 1, wherein the ranked list of nodes is further based, at least in part, on at least one of a degree of each node in the topology, and historical or projected traffic metrics for each node in the topology.  

6. (Currently Amended) The method of claim 1, wherein determining the one or more pivotal nodes from the set of pivotal nodes to be utilized in transmitting the 

7. (Original) The method of claim 1, wherein processing the topology to generate the ranked list of nodes in the network comprises eliminating nodes from the topology which cannot be utilized for routing traffic.  

8. (Original) The method of claim 1, wherein the nodes in the network are routing devices, wherein deploying the routing path to the network comprises defining the routing path in a routing table and transmitting the routing table to the routing devices.  

9. (Currently Amended) A non-transitory, computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: 
generating a ranking of nodes in a topology for a network proportional to, wherein the centrality is inversely proportional to an average length of at least (a) a first shortest path between the node and another node and (b) a second shortest path between the node and a second other node; 
selecting a set of pivotal nodes from highest ranked nodes of the topology;
generating and training a machine learning model based, at least in part, on the topology and information related to performance and behaviors of the network; 
providing, as an input to the machine learning model, identifiers for a first host and a second host;
 identifying one or more pivotal nodes from the set of pivotal nodes to be utilized in transmitting network traffic between the first host and the second host based, at least in part, on output from the machine learning model; and 
generating a routing path between the first host and the second host that comprises the one or more pivotal nodes by:
identifying a shortest path between the first host and a first pivotal node of the one or more pivotal nodes, wherein the shortest path between the first host and the first pivotal node is a path in the topology which comprises a minimum number of nodes, and 
identifying a shortest path between the first pivotal node and the second host in the topology.  

10. (Previously Presented) The computer-readable medium of claim 9, wherein the ranking of nodes in the topology is further based, at least in part, on at least one of a degree of each node in the topology, and historical or projected traffic metrics for each node in the topology.  

11. (Canceled).  

12. (Previously Presented) The computer-readable medium of claim 9, further comprising instructions executable by the computing device to perform operations comprising providing, as the input to the machine learning model, identifiers for the first host and the second host are performed in response to detecting within the network a traffic demand from the first host, wherein the input to the machine learning model further includes a current amount of traffic between the first host and the second host and an amount of traffic indicated in the traffic demand.  

13. (Currently Amended) An apparatus comprising: 
a processor; and 
a computer-readable medium having instructions stored thereon that are executable by the processor to cause the apparatus to: 
process a topology to generate a ranked list of nodes in a network, with each node ranked proportional, wherein the centrality is inversely proportional to an average length of at least (a) a first shortest path between the node and another node and (b) a second shortest path between the node and a second other node; 
select a set of pivotal nodes from highest ranked nodes of the ranked list of nodes; 

generate a routing path between the first host and the second host that comprises the one or more pivotal nodes by: 
identifying a first shortest path between the first host and a first pivotal node of the determined one or more pivotal nodes, wherein the shortest path between the first host and the first pivotal node is a path in the topology which comprises a minimum number of nodes, and 
identifying a second shortest path between the first pivotal node and the second host in the topology; and 
deploy the routing path to the network.  

14. (Canceled).  

15. (Previously Presented) The apparatus of claim 13, wherein the computer-readable medium further comprises instructions to, based on a determination that there are multiple paths between the first host and the first pivotal node which qualify as the shortest path, select a path from the multiple paths based on at least one of random selection and performance metrics associated with each of the multiple paths.  

16. (Previously Presented) The apparatus of claim 13, wherein the computer-readable medium further comprises instructions to: 
an input to a machine learning model, identifiers for the first host and the second host, a current amount of network traffic between the first host and the second host, and an additional amount of network traffic to be transmitted between the first host and the second host; 
receive, as output from the machine learning model, a weight for each of the set of pivotal nodes and combinations of the pivotal nodes; and 
select the one or more pivotal nodes based, at least in part, on the weights.  

17. (Previously Presented) The apparatus of claim 13, wherein the ranked list of nodes is further based, at least in part, on at least one of a degree of each node in the topology, and historical or projected traffic metrics for each node in the topology.  

18. (Original) The apparatus of claim 13, wherein the instructions to determine the one or more pivotal nodes from the set of pivotal nodes to be utilized in transmitting the 

19. (Original) The apparatus of claim 13, wherein the instructions to process the topology to generate the ranked list of nodes in the network comprises instructions to eliminate nodes from the topology which cannot be utilized for routing traffic.  



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest all of the limitations, in ordered combination, of at least independent claims 1, 9 or 13, as provided above. Prior art of record, Jensen et al. (US 6,067,572) in view of Dillon (US 2013/0197955) remains the closest prior art. In particular, Dillon, at paragraphs 72 and 93 describe forming List B from List A of nodes within a topology according to a hop count of each node, which was reasoned as within the scope of “centrality.” As provided above, “centrality” is now required to be inversely proportional to an average length of at least a first shortest path or a second shortest path between nodes. Thus, listing nodes by hop count is no longer within the scope of “centrality” as now required by the claims. Further search and consideration did not result in any other prior art that discloses the matter at issue in combination with all of the limitations of at least the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.